Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
Claims 1, 3-5, 8, 10-12, 15, 17-19 are allowed.
Claims 2, 6, 7, 9, 13, 14, 16, 20 are cancelled.
The following is an examiner’s statement of reasons for allowance: the argument presented in applicant’s remarks filed on 2/24/22 are persuasive, the prior art of record does not teach or suggest, the amended limitation “wherein each one of the plurality of inventory rules has a weighting factor value indicative of a priority of the application of a corresponding rule, and whereby analyzing the intercepted data traffic using inventory rules is performed by selecting an inventory rule having a largest weighting factor value, wherein the plurality of inventory rules includes at least one of: i) a vendor rule listing one or more network addresses associated with each of the plurality of devices; ii) an asset rule configured to search for digital signatures identifying one or more devices and one or more parameters associated therewith; iii) a protocol rule configured to search for digital signatures to identify one or more network protocols being used by the intercepted data traffic; and iv) a fingerprint rule configured to determine one or more device parameters using digital fingerprints” in light of other features described in independent claims 1, 8 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
March 7, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447